Citation Nr: 1110051	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  05-11 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for frostbite of the right foot.

3. Entitlement to a compensable rating for a right knee disability.

4. Entitlement to a compensable rating for hemorrhoids. 

5. Entitlement to a compensable rating for a skin disability. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to May 1978.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. On appeal originally was a petition to reopen service connection for a left knee disability, as well as the remaining issues as listed above on the title page.

Jurisdiction over the case was later transferred to the Montgomery, Alabama RO. 

The Veteran testified at a December 2006 Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the foregoing is on file. 

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determinations and noted the element of the claims that were lacking to substantiate the claims for benefits.            In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran            nor his representative has asserted that VA failed to comply with 38 C.F.R.                    § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearings.            By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties             set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board previously considered this appeal in May 2007, reopening the claim for service connection for a left knee disability. The underlying claim on the merits, along with the other remaining claims, were remanded for further evidentiary development, and have since been returned to the Board. 

Presently, the issues of increased ratings for hemorrhoids and a skin condition are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC),                        in Washington, DC.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, his current left knee disability is proximately due to or the result of his service-connected right knee disability. 

2. The Veteran does not currently manifest the residuals of frostbite of the right foot. 

3. The right knee disability is characterized by range of motion no worse than from 0 to 120 degrees, even when factoring in the pain, weakness, incoordination and other forms of functional loss upon repetitive use. However, there are signs of degenerative arthritis associated with noncompensable limitation of motion.

CONCLUSIONS OF LAW

1. The criteria are met for establishing service connection for a left knee disability, as secondary to a service-connected right knee disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2. The criteria for service connection for frostbite of the right foot are not met.            38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);           38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3. The criteria are met for the assignment of a 10 percent rating for a right knee disability. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5003 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Regarding service connection for a left knee disability, as indicated below              the Board is granting entitlement to that benefit. Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Meanwhile, through the VCAA notice correspondence dated from October 2003 through May 2007, the RO/AMC notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) on the remaining claims being decided. The VCAA notice further indicated the  joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). Moreover, a supplemental March 2006 notice letter provided notice regarding the downstream disability rating and effective date elements of a pending claim for service connection. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,              the subsequent VCAA notice correspondence dated from May 2007 was issued following the September 2004 rating decision on appeal, and thus did not comport with the definition of timely notice. However, the Veteran has had an opportunity to respond to the VCAA notice letter in advance of the December 2009 Supplemental Statement of the Case (SSOC) readjudicating his claims. There is no objective indication of any further relevant information or evidence that must be associated with the record. The Veteran has therefore had the full opportunity to participate in the adjudication of the claims. See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

The RO/AMC has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), and extensive VA outpatient treatment records. The Veteran has undergone VA medical examination. See 38 C.F.R. § 3.159(c)(4). In support of his claims, the Veteran provided private treatment records, and several personal statements. He testified during a December 2006 Travel Board hearing. The record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances,       no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 






Background and Analysis

Service Connection 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter              is required to support the claim. 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).                  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the current version of 38 C.F.R. § 3.310(b), the regulation provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury. These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b).

A. Left Knee Disability 

The Veteran's STRs provide little indication of a left knee problem therein. There is a January 1974 notation to the effect that the Veterans knees both reportedly had knots on them over the past three years. Physical exam showed protruding mass         in both legs in the proximal tibia area. An x-ray study meanwhile confirmed the presence of Osgood-Schlatter's disease. The following month the Veteran was seen for left knee pain, with the assessment being chondromalacia, and Osgood-Schlatter's disease. There is also a September 1976 entry regarding treatment for   an abrasion below the left knee patella. Otherwise, much of the service treatment history focuses upon the right knee, as the Veteran in mid-1976 apparently sustained fracture of the tibial head near the knee joint, and was placed in a long cast for several weeks, pursuant to which he was given a temporary physical profile. The Veteran's May 1978 separation exam is silent for any mention of a left knee condition. 

By an August 1978 rating decision, the RO issued a denial of the Veteran's original claim for service connection for a left knee condition, the basis for that decision being that the Veteran had a pre-existing disorder of the bilateral knees that did not undergo aggravation during military service. The RO's finding of a lack of                in-service aggravation was in marked contrast to that regarding the right knee, which the RO concluded had been injured in service beyond the scope of the           pre-existing pathology.  As to the left knee, however, there was no corresponding injury, or signs of permanent worsening in military service. So the claim for service connection for a left knee condition was denied. The Veteran did not commence an appeal, and hence the August 1978 rating decision became final.

Since then, in May 2007, the Board reopened the Veteran's claim for service connection for a left knee condition. Consequently, the claim on the merits may now be reached. 

On the basis of the available evidence, the Board now finds that a favorable decision upon the underlying claim for service connection for a left knee disability may be reached. The foundation upon which the Board reaches this conclusion,          is the competent medical evidence demonstrating a causal linkage between               the Veteran's left knee pathology, and the existing service-connected right knee disability, essentially an etiological relationship grounded in the principles of secondary service connection. While secondary service connection was never a theory directly raised by the Veteran, the Board is mindful of the duty to conclusively address all reasonable bases of entitlement raised by the evidence of record. See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) ("...where the claimant has raised an issue of service connection, the evidence in the record must be reviewed to determine the scope of that claim.").

The dispositive evidence of record is the June 2007 correspondence received from Dr. K.E.R., a private physician, who conducted a thorough record of the Veteran, apparently with the opportunity of having reviewed his service records. As to the left knee in particular, the physician found that the Veteran's right knee condition had markedly worsened, causing the Veteran to "favor" the right knee and put additional strain on the left knee which was now also becoming painful. According to the physician, it was clear that the Veteran's difficulty walking on the right leg had caused his left knee problems, and this was therefore indirectly related to his original knee injury. The Veteran's left knee was considered to now have had marked pain and swelling which was just as worse as in his right knee.


Reviewing the foregoing, there is a competent medical opinion stating that               the Veteran's current left knee condition is the clinical result of an already service-connected disability, his right knee disability. The opinion is supported by a physical exam, and medical history review, including STRs, and thereby carries probative weight. Essentially, then, there is a well-supported, and uncontroverted medical opinion in favor of the Veteran's claim. While further medical inquiry might produce the most conclusive findings in this case, none will be needed. Rather, there is sufficient favorable import from the June 2007 opinion that when any reasonable doubt is resolved in the Veteran's favor, his left knee condition must be found etiologically related to a comparable disability on the right side.                      See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

As a further observation, though not ultimately bearing upon the outcome of this case, the Board observes that in a recent VA Compensation and Pension examination of November 2009, the examiner offered the opinion that the Veteran's condition of the left knee was at least as likely as not caused by his military service, given that he "sustained [a] fracture of the left leg." Obviously, this is contrary to what service records show in that only the right leg sustained a fracture, so by itself the VA opinion cannot support a direct theory of entitlement. That is inapposite to this case, however, because service connection on a secondary basis has already been proven.

Consequently, the Board is granting service connection for a left knee disability,        as secondary to the service-connected right knee disability. 

B. Frostbite of the Right Foot

The STRs are absent for direct mention of cold weather injury, or injury to any component of the right foot with suggestion of underlying frostbite. There are various treatment records for symptoms or complaints involving the bilateral feet, which offer no direct support in medical documentation for a cold weather injury.  In January 1977 the Veteran described having flat feet with swelling. The diagnosis was then flat feet causing edema. In another indication through STRs of symptoms of the feet, in March 1978 the Veteran had evaluation of the toenails in both big toes for pain in the great toes. There were found to exist ingrown toenails, and this condition was treated. 

Following separation from military service, records of VA outpatient treatment are absent objective findings substantiating cold weather injury, or for that matter any current symptomatology with a likely causal connection to the same. The only reference therein is on a few occasions the Veteran's own report of frostbite during service. No corresponding injury apparently was ever found.

On a June 2004 VA Compensation and Pension examination, the Veteran reported having had right foot frostbite while stationed in a cold weather region performing training without cold weather gear. He reported that after sleeping in tents in the cold weather, he began to have discoloration to his right foot. He claims he was subsequently hospitalized for several days. Reportedly, the part of the foot affected was the plantar surface of his right foot and heel. He described symptoms of cold sensitization, hyperhidrosis, and disturbances of nail growth, and denied any Raynaud's or numbness. He reported aching on the plantar surface of the foot. Upon physical exam, the feet had no edema and the toes were cool bilaterally.    The nailbeds were hypertrophic. On the right foot, there was a plantar wart or hyperkeratotic lesion to the plantar surface. The assessment in part, was of right foot cold injury with minimal to mild impairment; and right foot pes planus and metatarsalgia with mild impairment. 

Meanwhile, in his June 2007 correspondence, Dr. K.E.R. indicated that with regard to claimed frostbite, the Veteran had no evidence of soft tissue defect that would be indicative of frostbite. 

On having completed a VA Compensation and Pension examination in     November 2009, the Veteran did not recall specifics about frostbite at that time. Objectively, an x-ray of the right foot showed no acute fracture of dislocation, with mild degenerative changes. The extent of problems affecting the feet consisted of bilateral plantar fasciitis, and bilateral degenerative osteoarthritis of the feet.             The examining VA physician on the subject of the etiology of reported frostbite, commented that he did not appreciate any evidence to support  the claim of reported right foot frostbite. This followed a review of the Veteran's claims file.

What is consistently shown upon the medical evaluations, both VA and private in this case, is the absence of clear indication of current injury suggestive of the residuals of a prior frostbite injury. VA law is clear in holding that the first criterion to establish service connection is competent evidence of a current disability. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."). Nonetheless, there is the June 2004 VA examiner's assessment of "right foot cold injury with minimal to mild impairment." There is no means to determine whether this is or is not based solely on                   the Veteran's own reported history, as opposed to any objective medical findings. The Board will assume arguendo that it represents an actual medical diagnosis of a current disability. 

The element that remains unproven is that of a causal nexus to service, i.e., showing that the Veteran has a current disability as a residual of an actual cold weather injury during military service. On this key issue, the June 2004 and November 2009 VA examiner's opinions clearly differ. 

Where, as here, there are divergent medical opinions of record, it is the province of the Board to weigh these opinions and determine which to accept as the most persuasive. See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may consider and evaluate the underlying basis of an opinion on a medical question, and determine whether to accept such an opinion under the circumstances). In so doing, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The November 2009 VA examiner's opinion that the Veteran does not experience residuals of cold injury is based in significant part upon review of the actual STRs which show no sign of treatment therein, a factor that lends to probative value.        See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Boggs v. West, 11 Vet. App. 334, 340 (1998). This factor alone is not necessarily determinative. Still, there is another factor which lends credence to the weight of the VA examiner's opinion, namely that the examiner found no objective evidence of any current signs of cold injury. Without any present symptoms, this strongly implied the absence of precipitating cold injury during service. Ultimately, the lack of current symptomatology substantiates the conclusion that no injury was ever incurred. Meanwhile, the June 2004 VA examiner's assessment of a current condition grounded in a cold injury, takes into account only the reported symptoms  of a cold injury, which the examiner then characterized as at most "minimal to mild." So the purported causal nexus to service is based only upon a tenuous link -- "minimal" symptomatology at present, thought to have some relationship to prior injury.         Not insignificant also is the Veteran's varying accounts of injury throughout, and         in particular the fact that on the November 2009 exam he was unable to recall the circumstances of previous cold weather injury. Consequently, the Board accords greater weight to the more recent November 2009 examiner's analysis, since grounded in the objective service records, and the fact that there is little to no indication of any present cold injury to begin with, as also substantiated by the   June 2007 correspondence of the Veteran's private consulting physician. The best supported opinion is clearly that of the November 2009 VA examiner's, in terms of explaining what most likely transpired in this case. The weight of the probative evidence therefore is against this claim on the crucial element of a medical nexus to military service. 

The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on what caused a claimed right foot condition, i.e., whether involving frostbite, as this is a medical determination not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For this reason, the claim for service connection for frostbite of the right foot must be denied. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

Increased Rating for a Right Knee Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
Thus far, the RO has evaluated the Veteran's service-connected right knee disability as noncompensable under provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, pertaining to limitation of leg flexion.

Diagnostic Code 5260 provides for a noncompensable rating when flexion is limited to 60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Under further applicable rating criteria, Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees. A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.
 
Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent evaluation  is warranted for severe disability.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

The Veteran's June 2004 VA Compensation and Pension examination included evaluation of the right knee. Range of motion findings consisted of flexion to 130 degrees, extension to 0 degrees, with no pain evident. There was minimal crepitus on the right side. Patella testing, varus/valgus strain, Lachman's, McMurray's, ACL and PCL tests were negative. There was no pain or decrease in range of motion with repetitive testing. An x-ray demonstrated degenerative osteoarthritis involving the knees, most consistent with posttraumatic osteoarthritis. There was also an osteochondroma along the superior right tibial plateau. The assessment was of knee osteochondroma (history of Osgood-Schlatter's disease) with mild to moderate impairment related to pain. 

In the June 2007 medical summary of Dr. K.E.R., private physician, it was observed that the Veteran had been having increasing pain and swelling in the right knee, with difficulty with the knee occasionally giving way at times. There was significant difficulty with walking because of pain in the knee. There was also very prominent swelling just below the knee that had previously been diagnosed as Osgood-Schlatter's disease. The physician commented that in the last eight years the right knee had markedly worsened in its severity, and now appeared to involve significant degenerative arthritis.

Upon VA examination again in November 2009, the Veteran described knee pain at level 8/10 that increased with flare-up episodes. He took pain medication for this condition with a poor response to his treatment. Per the Veteran, overall his condition was worsening. There was reported right knee giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion. There was no deformity, instability, locking episodes, or effusions. Intermittent flare-ups reportedly prevented him from working and walking. On physical exam, gait was antalgic with poor propulsion. The right knee showed crepitus, tenderness, weakness, abnormal motion, and guarding of movement. There were bumps consistent with Osgood-Schlatter's disease. There was no meniscus abnormality. Range of motion findings were of motion from 0 to 122 degrees, with flexion decreased to 120 degrees when factoring in pain due to repetitive motion. An x-ray study indicated degenerative osteophytes of the upper and lower poles of the patella, spiking of tibial eminences, with small exostosis from the posterior aspect of the tibia and vascular calcification. The impression was of moderate degenerative changes. The summary of diagnoses consisted of chronic history of Osgood-Schlatter's disease; status post torn ligaments and repair surgery; and moderate degenerative osteoarthritis of the knee.

Based upon the foregoing, the Board sees fit to assign a 10 percent rating since the June 2004 VA medical examination, for medical evidence of degenerative arthritis, accompanied by limitation of motion that would be noncompensable under otherwise applicable criteria. See 38 C.F.R. § 4.71a, Diagnostic Code 5003.             As early as that exam, the Veteran had forward flexion limited to 130 degrees, and an x-ray study confirming degenerative changes to the right knee, and this condition only appears to have worsened somewhat since then. So a 10 percent evaluation is assigned from the June 3, 2004, the date of the VA examination establishing entitlement to this disability rating. 

The Board has considered other potentially applicable diagnostic codes in case any higher rating could be supported, and finds that this is not the case. On the most recent VA examination of November 2009, the Veteran's range of right knee motion was from 0 to 120 degrees after factoring in functional loss due to pain, per the holding in the DeLuca decision. While worse than the prior exam, this still      does not correspond to even a compensable rating under either Diagnostic Codes 5260 or 5261 for limitation of leg flexion, or extension, respectively. The Veteran also has not reported or been shown to have knee instability or lateral subluxation that would warrant assignment of a compensable rating pursuant to Diagnostic Code 5257, for other impairment of the knee. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. On the November 2009 examination, the Veteran reported that he was no longer employed as a home builder because employers were reluctant to hire him with his inability to climb due to a right knee condition. Having reviewed the objective medical findings, though, the Veteran still retains significant functional capacity of the right knee. In any event, there is no indication that he is disqualified from more sedentary type employment.                   The Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in               38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting a 10 percent rating, but no higher rating, for a right knee disability. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review. To the extent any greater level of compensation is sought, the preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

Service connection for a left knee disability, as secondary to a right knee disability, is granted.

Service connection for frostbite of the right foot is denied.

A 10 percent rating for a right knee disability is granted, subject to the law and regulations governing the payment of VA compensation benefits.  


REMAND

The Board deems additional development warranted of the remaining claims.

On this issue of entitlement to a compensable rating for service-connected hemorrhoids, the Board finds that a new VA Compensation and Pension examination is necessary. The November 2009 VA examination report is incomplete in a key regard, indicating "unknown" under the category of the size and extent of the medical condition being evaluated. The directly applicable rating criteria at 38 C.F.R. § 4.114, Diagnostic Code 7336 specifically takes into account this factor in evaluating the severity of hemorrhoids. Hence, a new exam is required.

As to whether a compensable rating is assignable for a skin disorder, another examination is likewise warranted. During the November 2009 VA examination, the Veteran reported having post-service the conditions of both tinea versicolor, and jungle rot. The original grant of service connection for a skin disorder several years previously was exclusive to the presence of tinea versicolor. Meanwhile,                 the objective examination findings in November 2009 established a skin rash covering 20 percent of the groin area, and another area of hypopigmented spots covering 20 percent of the back area. At this stage, what is lacking is a competent medical conclusion to the effect of whether the Veteran indeed also currently has jungle rot as a component of a service-connected skin disorder. Further necessary is an assessment as to what precipitated the observed skin rashes over the groin and back area, and whether these are in any way attributable to service-connected disability. Therefore, a more comprehensive VA dermatological examination is          in order. 

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a VA examination to determine the current severity of service-connected hemorrhoids. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected hemorrhoids, in accordance with the rating criteria specified at 38 C.F.R. § 4.114, Diagnostic Code 7336. The examiner should provide to the greatest extent possible comprehensive information that addresses all components of the applicable rating criteria. 

2. The RO/AMC should schedule the Veteran for a VA dermatological examination to determine the current severity of a service-connected skin disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially determine whether it is at least as likely as not                   (50 percent or greater probability) that the Veteran currently experiences the condition of jungle rot due to his active military service. The VA examiner should then identify all present symptoms and manifestations attributable to the Veteran's service-connected skin disorder in accordance with 38 C.F.R. § 4.118, Diagnostic Code 7806, to include, if conclusively diagnosed,              the condition of jungle rot. 

3. The RO/AMC should then review the claims file.             If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for compensable ratings for hemorrhoids and a skin disorder, in light of all additional evidence received. If the benefits sought on appeal are not granted,                    the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.           §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


